139 Ga. App. 321 (1976)
228 S.E.2d 357
DENT
v.
THE STATE.
52382.
Court of Appeals of Georgia.
Submitted July 12, 1976.
Decided July 15, 1976.
Jonathan C. Peters, for appellant.
Richard Bell, District Attorney, Calvin A. Leipold, Assistant District Attorney, for appellee.
BELL, Chief Judge.
The defendant was convicted of theft by taking. On appeal he enumerates only that the court erred in denying his motion for continuance. Motions for continuance are within the discretionary ambit of the trial judge and, absent a clear showing of abuse, this court will not reverse for refusing to grant a continuance. Keller v. State, 128 Ga. App. 129, 131 (195 SE2d 767). No abuse of discretion has been shown.
Judgment affirmed. Clark and Stolz, JJ., concur.